725 N.W.2d 37 (2006)
Lillian KREBS, Mark Krebs, Fred Krebs and Krebsview Farms, Plaintiffs,
v.
William and Sally NYGREN, Defendants-Appellants, and
Secura Insurance, Defendant-Appellee.
Docket No. 132151, COA No. 258813.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.